Citation Nr: 0329461	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependents educational benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1947 and from August 1947 to June 1966.  He died in March 
1996.  The appellant is his widowed spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 1998, 
a statement of the case was issued in May 1999, and a 
substantive appeal was received that month.  


REMAND

The veteran's death certificate indicates the immediate cause 
of death was intestinal ischemia, which had been present for 
approximately one day.  Underlying causes were reported to be 
vascular occlusive disease, atherosclerosis, and infarction 
from "volvulus/adhesions."  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death was indicated to be severe coronary artery 
disease.  The manner of death was found to be "natural."  At 
the time of his death, the veteran had no adjudicated 
service-connected disabilities.  It appears that the 
appellant is contending that a fracture of the left femur 
which the veteran suffered during service with subsequent 
related surgical procedures may have led to vascular disease 
which somehow played a role in the veteran's death.  Although 
not clear, it also appears that the appellant is offering 
contentions regarding peripheral neuropathy being related to 
service and having played a role in the veteran's death.  
These are medical questions which should be addressed by 
medical personnel. 

Additionally, the death certificate shows that an autopsy was 
performed, but the report of that procedure does not appear 
to be of record.  Further, the death certificate indicates 
that the veteran died at a hospital, but is also not clear 
that the records of the veteran's final hospitalization are 
of record.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  The RO should contact the service 
department and obtain a DD Form 214 and 
the veteran's service personnel records 
showing assignments during his periods of 
active duty service.  

3.  The RO should take appropriate action 
to obtain a copy of all records of the 
veteran's final hospitalization and any 
autopsy which was performed.  

4.  After completion of the above, the 
veteran's claims file should be reviewed 
by an appropriate VA medical doctor to 
ascertain if there was any relationship 
between any disease or disorder related 
to the veteran's active duty service and 
his death.  The examiner should provide a 
detailed rationale, to specifically 
include an opinion regarding the effect 
of the veteran's fracture of the left 
femur and surgeries during service to his 
death.  The examiner should also offer an 
opinion as to whether the veteran's 
peripheral neuropathy was related to his 
active duty service and, if so, whether 
it played a role in the veteran's death.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the beneit sought can be 
granted.  If the claim remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
offered an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




